Title: From George Washington to Batavian Republic National Assembly, 17 February 1797
From: Washington, George
To: Batavian Republic National Assembly


                        
                            Great and good Friends,  17 February 1797
                        Deeming it expedient that John Quincy Adams, Minister Resident from the United
                            States of America to the Batavian Republic, should enter on another mission, he is
                            instructed to take leave of you; and in doing it to express to you the continuance of our
                            friendship and our sincere desire to render perpetual the harmony and good understanding
                            which has ever subsisted between the two Republics. We are persuaded that he will do this in
                            a manner corresponding with these sentiments and to the respect we bear you. And we pray God
                            to have you, Great and good Friends, in his holy keeping. Written at the City of
                            Philadelphia, the 17th day of February 1797.
                        
                            Go: Washington
                            
                        
                    